                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    United States of America,                                      Case No. 20-cr-272 (PAM/TNL)

                           Plaintiff,
                                                                                  ORDER
    v.

    Dean Jerome Berg,

                           Defendant.


         This matter comes before the Court on Defendant Dean Jerome Berg’s Motion to

Suspend Scheduling Order, ECF No. 27.                       Defense counsel requests that the Court

“suspend[] further scheduling in this matter” as a bench warrant has been issued for

Defendant’s arrest and Defendant “has not been apprehended and remains unavailable to

counsel and the [C]ourt.” 1 ECF No. 27 at 1. The Government has no objection to the

request.

         The Court will grant Defendant’s motion. Any pretrial or trial deadlines are hereby

continued and shall be rescheduled by further order upon Defendant’s apprehension. The

Court will also strike the criminal motions hearing scheduled for July 29, 2021. See ECF

Nos. 24, 25. This Order is entered pursuant to 18 U.S.C. § 3161(h)(3) (absence or

unavailability of defendant) and (7) (interests of justice). The Court finds that, because a

bench warrant has been issued for Defendant and he has not been apprehended, the ends of



1
 To the extent defense counsel comments on items presently under seal, the Court repeats only the information
publicly revealed by defense counsel in the motion.

                                                        1
justice served by granting this continuance outweigh the best interests of the public and

Defendant in a speedy trial and such continuance is necessary to provide Defendant and

his counsel reasonable time necessary for effective preparation.

      Based on the foregoing, IT IS HEREBY ORDERED that:

              1. Defendant’s Motion to Suspend Scheduling Order, ECF No. 27, is
                 GRANTED.

              2. The criminal motions hearing scheduled for July 29, 2021, see ECF Nos.
                 24, 25, is STRICKEN.

              3. Any pretrial or trial deadlines are hereby continued and shall be
                 rescheduled by further order upon Defendant’s apprehension. The
                 Government shall contact the Court for a new schedule once Defendant
                 is located and apprehended.

              4. Absent further order of the Court, the period of time from June 23, 2021
                 through Defendant’s apprehension shall be excluded from Speedy
                 Trial Act computations in this case.




Dated: June    30   , 2021                             s/ Tony N. Leung
                                                TONY N. LEUNG
                                                United States Magistrate Judge
                                                District of Minnesota


                                                United States v. Berg
                                                Case No. 20-cr-272 (PAM/TNL)




                                            2
